[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
On September 23, 1996  this court heard argument and received documentary evidence on the question of what fines, if any, to levy on the plaintiff pursuant to an earlier order of the court. That earlier order, entered on August 14, 1996, fined the plaintiff $100 per day beginning August 19, 1996, to enforce its still earlier orders that he take substantial actions to save the defendant harmless from liabilities associated with his failure to pay mortgages on property formerly owned jointly by the parties.
Based on the documentation supplied by the plaintiff at the hearing on September 23, it seems that he finally bestirred himself to seek ways of refinancing the mortgages or otherwise saving the defendant harmless. Although his efforts have a distinct "going through the motions" flavor, the court cannot find with the requisite degree of certainty that he has wilfully failed to comply with the order of August 14, 1996. Therefore, the court declines to impose any fines upon the plaintiff.
The court is convinced from the evidence submitted on September 23, 1996 and at an earlier hearing on May 6, 1996 that the plaintiff decided as long ago as the fall of 1995 not to make substantial efforts to save the property formerly owned by the parties and on which the defendant is liable. This failure on the plaintiff's part has led directly to the judgment of foreclosure that was entered by the court on September 30, 1996. See file #CV96-131757. Therefore, he remains liable to the defendant for any and all financial consequences which she may bear as a result of his contempt of the court's orders.
SHORTALL, J. CT Page 9638